     Case 8:21-cr-00112-JLS Document 102 Filed 08/31/21 Page 1 of 15 Page ID #:433



     TRACY L. WILKISON
 1   Acting United States Attorney
     SCOTT M. GARRINGER
 2   Assistant United States Attorney
     Chief, Criminal Division
 3   JOSEPH S. GREEN (Cal. Bar No. 251169)
     Assistant United States Attorney
 4        880 Front Street
          San Diego, California 92101
 5        Telephone: (619) 546-6955
          E-mail:    joseph.green@usdoj.gov
 6
     Attorneys for Plaintiff
 7   UNITED STATES OF AMERICA
 8                            UNITED STATES DISTRICT COURT
 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                No. 8:21-CR-00112-JLS
11              Plaintiff,                    STIPULATION REGARDING REQUEST TO
                                              (1) CONTINUE TRIAL DATES, AND
12                    v.                      (2) FIND EXCLUDABLE TIME PERIODS
                                              PURSUANT TO SPEEDY TRIAL ACT
13   BRIAN JAVAADE MESHKIN (1),
     STEVEN SAMUEL FICHTELBERG (2),           CURRENT TRIAL DATES:
14   KIRT THOMAS PFAFF (3),                   September 7, 2021
     BRUCE WALTER GARDNER (4),                (September 28, 2021 for defendant
15   DANIEL RONALD KENDALL (5),               Zuckerman (7))
     ABRAHAM ALAN CHERRICK (6),
16   LESTER ALAN ZUCKERMAN (7),               PROPOSED TRIAL DATE:
     ASSAF TZUR GORDON (8),                   October 25, 2022
17   OSSAMA ANTOINE JAWHAR (9),
18              Defendants.
19

20         Plaintiff United States of America, by and through its counsel of
21   record, the Acting United States Attorney for the Central District of
22   California and Assistant United States Attorney Joseph S. Green, and
23   all Defendants, BRIAN JAVAADE MESHKIN (1), by and through his counsel,
24   Jason de Bretteville and Shawn Collins, STEVEN SAMUEL FICHTELBERG (2),
25   by and through his counsel, Ismail Ramsey, KIRT THOMAS PFAFF (3), by
26   and through his counsel, Frank Sanchez, BRUCE WALTER GARDNER (4), by
27   and through his counsel Karen L. Goldstein, DANIEL RONALD KENDALL (5),
28
     Case 8:21-cr-00112-JLS Document 102 Filed 08/31/21 Page 2 of 15 Page ID #:434




 1   by and through his counsel, Steven M. Bauer, Jake Ryan, and Katherine

 2   Sawyer, ABRAHAM ALAN CHERRICK (6), by and through his counsel, Thomas

 3   W. McNamara and Sanjay Bhandari, LESTER ALAN ZUCKERMAN (7), by and

 4   through his counsel, Janet I. Levine and Dwight P. Bostwick, ASSAF TZUR

 5   GORDON (8), by and through his counsel, Thomas H. Bienert, Jr., John

 6   Littrell, and Alexis P. Federico, and OSSAMA ANTOINE JAWHAR (9), by

 7   and    through      his         counsel,        Philip     C.   Tencer        and      Isaac

 8   Blumberg)(“defendants”), hereby stipulate as follows below.

 9         I.     STIPULATION

10         1.     The Indictment in this case was filed on June 9, 2021.

11   Defendants    Meshkin     (1),     Fichtelberg      (2),    Pfaff     (3),   Gardner    (4),

12   Kendall (5), Cherrick (6), Gordon (8), and Jawhar (9) first appeared

13   before a judicial officer of the court in which the charges in this

14   case were pending on July 12, 2021.                    Defendant Zuckerman (7) first

15   appeared before a judicial officer of the court in which charges in

16   this case were pending on August 2, 2021. The Speedy Trial Act, 18

17   U.S.C. § 3161, originally required that, for all defendants other than

18   defendant Zuckerman, the trial commence on or before September 20, 2021

19   and for defendant Zuckerman on or before October 11, 2021.

20         2.     On   July    12,    2021,     for   all     defendants    except   defendant

21   Zuckerman, the Court set a trial date of September 7, 2021 and a

22   pretrial conference date of August 27, 2021. On August 2, 2021, this

23   Court set a trial date of September 28, 2021 and a pretrial conference

24   of September 17, 2021 for defendant Zuckerman.                   All parties appeared

25   before the court for a status conference on August 27, 2021.

26         3.     All defendants except defendant Gardner are released on

27   personal recognizance pending trial.               Defendant Gardner is released on

28
                                                 2
     Case 8:21-cr-00112-JLS Document 102 Filed 08/31/21 Page 3 of 15 Page ID #:435




 1   an unsecured bond pending trial.          The parties estimate that the trial

 2   in this matter will last approximately 3-6 weeks.           All defendants are

 3   joined for trial and a severance has not been granted though some

 4   defendants anticipate filing such a motion.

 5         4.   By this stipulation, defendants move to vacate the current

 6   trial dates of September 7, 2021 (as set for all defendants except

 7   defendant Zuckerman (7)), the Zuckerman trial date of September 28,

 8   2021, and the Zuckerman September 17, 2021 status conference, and set

 9   a trial date of October 25, 2022, at 9:00 a.m. and a status conference

10   on September 23, 2022, at 11:30 a.m. for all defendants.

11         5.   Defendants request the continuance based upon the following

12   facts, which the parties believe demonstrate good cause to support the

13   appropriate findings under the Speedy Trial Act:

14              a.    All defendants are charged with a violation of 18 U.S.C.

15   § 371: Conspiracy to Defraud the United States and to Solicit, Receive,

16   Offer, and Pay Illegal Remunerations. Defendants Meshkin, Fichtelberg,

17   Pfaff, and Jawhar are charged with violations of 42 U.S.C. § 1320a-

18   7b(b)(2)(B): Offering and Paying Illegal Remunerations. Defendants

19   Kendall, Cherrick, Zuckerman, and Gordon are charged with violations

20   of 42 U.S.C. § 1320a-7b(b)(1)(B): Soliciting and Receiving Illegal

21   Remunerations.    To date, the government has produced approximately 180

22   GB of electronically stored information, including bank records, email,

23   medical records, the results of a search warrant of the offices of

24   Proove Biosciences, and other discovery, and approximately 14 GB of

25   FBI and HHS-OIG reports, including witness and CHS statements, and

26   numerous recordings.       Discovery which remains outstanding includes

27   approximately 300 boxes of paper files seized from the search of the

28
                                           3
     Case 8:21-cr-00112-JLS Document 102 Filed 08/31/21 Page 4 of 15 Page ID #:436




 1   offices of Proove Biosciences which are being scanned for electronic

 2   production       and    email    from    approximately           11   accounts     which    are

 3   undergoing a filter for privileged materials. The government will

 4   continue to produce additional discovery as it is identified.

 5               b.     Due to the nature of the prosecution, the number of

 6   defendants, and the voluminous discovery produced, and yet to be

 7   produced, to defendants, this case is so unusual and so complex that

 8   it   is   unreasonable      to    expect        adequate    preparation          for   pretrial

 9   proceedings or for the trial itself within the Speedy Trial Act time

10   limits.

11               c.     In light of the foregoing, counsel for defendants also

12   represent that additional time is necessary to confer with defendants,

13   conduct and complete an independent investigation of the case, conduct

14   and complete additional legal research including for potential pre-

15   trial motions, review the discovery and potential evidence in the case,

16   and prepare for trial in the event that a pretrial resolution does not

17   occur.

18               d.     Defense counsel represent that failure to grant the

19   continuance would deny them reasonable time necessary for effective

20   preparation, taking into account the exercise of due diligence.

21               e.         Defendants       believe     that         failure    to     grant    the

22   continuance will deny them adequate representation.

23               f.     The    government      joins     in     the    request   to     vacate   the

24   existing trial dates and schedule a trial date for October 25, 2022,

25   and status conference on September 23, 2022.

26               g.     The requested continuance is not based on congestion of

27   the Court’s calendar, lack of diligent preparation on the part of the

28
                                                 4
     Case 8:21-cr-00112-JLS Document 102 Filed 08/31/21 Page 5 of 15 Page ID #:437




 1   attorney for the government or the defense, or failure on the part of

 2   the attorney for the Government to obtain available witnesses.

 3         6.   For purposes of computing the date under the Speedy Trial

 4   Act by which defendants’ trial must commence, the parties agree that

 5   the time period of September 7, 2021 (and September 28, 2021 for

 6   defendant Zuckerman) to the date of the October 25, 2022 trial,

 7   inclusive, should be excluded pursuant to 18 U.S.C. §§ 3161(h)(7)(A),

 8   (h)(7)(B)(i),    and   (h)(7)(B)(ii)       because   the   delay   results   from   a

 9   continuance granted by the Court at the joint request of the defendants’

10   and the government, on the basis of the Court’s finding that: (i) the

11   ends of justice served by the continuance outweigh the best interest

12   of the public and defendant in a speedy trial; (ii) failure to grant

13   the continuance would be likely to make a continuation of the proceeding

14   impossible, or result in a miscarriage of justice; and (iii) the case

15   is so unusual and so complex, due to the nature of the prosecution and

16   the number of defendants, that it is unreasonable to expect preparation

17   for pre-trial proceedings or for the trial itself within the time

18   limits established by the Speedy Trial Act.

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26

27

28
                                            5
     Case 8:21-cr-00112-JLS Document 102 Filed 08/31/21 Page 6 of 15 Page ID #:438




 1   II.   CONCLUSION

 2         7.   Nothing in this stipulation shall preclude a finding that

 3   other provisions of the Speedy Trial Act dictate that additional time

 4   periods be excluded from the period within which trial must commence.

 5   Moreover, the same or other provisions of the Speedy Trial Act may in

 6   the future authorize the exclusion of additional time periods from the

 7   period within which trial must commence.

 8         IT IS SO STIPULATED.

 9
      Dated: August 31, 2021               Respectfully submitted,
10
                                           TRACY L. WILKISON
11                                         Acting United States Attorney
12                                         SCOTT M. GARRINGER
                                           Assistant United States Attorney
13                                         Chief, Criminal Division
14
                                           /s/ Joseph S. Green
15                                         Joseph S. Green
                                           Assistant United States Attorney
16
                                           Attorneys for Plaintiff
17                                         UNITED STATES OF AMERICA
18

19

20

21

22

23

24

25

26

27

28
                                           6
     Case 8:21-cr-00112-JLS Document 102 Filed 08/31/21 Page 7 of 15 Page ID #:439




1          I am BRIAN JAVAADE MESHKIN’s attorney.        I have carefully discussed

2    every part of this stipulation and the continuance of the trial date

3    with my client. I have fully informed my client of his Speedy Trial

4    rights.   To my knowledge, my client understands those rights and agrees

5    to waive them.      I believe that my client’s decision to give up the

6    right to be brought to trial earlier than October 25, 2022 is an

7    informed and voluntary one.

8         /s/ Jason de Bretteville                  August 30, 2021
     Jason de Bretteville                          Date
9    Shawn Collins
10   Attorneys for Defendant
     BRIAN JAVAADE MESHKIN
11

12
           I have read this stipulation and have carefully discussed it with
13
     my attorney. I understand my Speedy Trial rights.          I voluntarily agree
14
     to the continuance of the trial date, and give up my right to be brought
15
     to trial earlier than October 25, 2022. I understand that I will be
16
     ordered to appear in Courtroom 10A of the Federal Courthouse, 411 W.
17
     4th Street, Santa Ana, California on September 23, 2022, at 11:30 a.m.
18
19

20
                                                    August 30, 2021
21
     BRIAN JAVAADE MESHKIN                         Date
22   Defendant

23

24

25

26
27

28
                                           7
Case 8:21-cr-00112-JLS Document 102 Filed 08/31/21 Page 8 of 15 Page ID #:440




                                                        8/31/21
Case 8:21-cr-00112-JLS Document 102 Filed 08/31/21 Page 9 of 15 Page ID #:441
Case 8:21-cr-00112-JLS Document 102 Filed 08/31/21 Page 10 of 15 Page ID #:442




                                                    8/30/21
     Case 8:21-cr-00112-JLS Document 102 Filed 08/31/21 Page 11 of 15 Page ID #:443




 1         I am DANIEL RONALD KENDALL'S attorney.          I have carefully discussed
 2   every part of this stipulation and the continuance of the trial date
 3   with my client. I have fully informed my client of his Speedy Trial
 4    rights.    To my knowledge, my client understands those rights and agrees
 5   to waive them.       I believe that my client's decision to give up the
 6   right to be brought to trial earlier than October 25,                 2022 is an
 7    informed and voluntary one.
 8                                                   August 30, 2021
                                                    Date
 9   Steven M. Bauer
     Jake Ryan
10   Katherine Sawyer
11   Attorneys for Defendant
     DANIEL RONALD KENDALL
12

13         I have read this stipulation and have carefully discussed it with

14   my attorney. I understand my Speedy Trial rights.           I voluntarily agree

15   to the continuance of the trial date, and give up my right to be brought

16   to trial earlier than October 25, 2022. I understand that I will be

17   ordered to appear in Courtroom l0A of the Federal Courthouse, 411 W.
          Stre    , Sa          California on September 23, 2022, at 11,30 a.m.

             �O�2129 '1✓(,nr
18
                         u
19                                                              301::!.. 202-1
     DANIEL RONALD KENDALL                          Dat�
20   Defendant

21

22
23

24
25
26
27


                                           11
           Case 8:21-cr-00112-JLS Document 102 Filed 08/31/21 Page 12 of 15 Page ID #:444



  1            I    am     ABRAHAM    ALAN    CHERRICK's       attorney.          I     have       carefully

  2    discussed every part of this stipulation and the continuance of t he

  3    trial       date with my client.         I   have fully informed my client of his

  4    Speedy Trial rights.               To my knowledge,        my client understands                those

  5    rights and agrees to waive them.                    I believe that my client ' s decision

  6    to give up the right to be brought to trial earl i er than October 25,

  7    2022 is an informed and voluntary one.

  8                                                             8/30/2021
       Thomas W. McNamara                                       Date
  9    Sanjay Bhandari
       Attorneys for Defendant
10     ABRAHAM ALAN CHERRICK
11

12
               I    have    read   this     stipulation      and have   carefully discussed it
13
       with my attorney.           I understand my Speedy Trial rights .                    I voluntarily
14
       agree to the continuance of the trial date,                      and give up my right to
15
       be brought to trial earlier than October 25,                     2022.         I understand that
16
       I    will     be     ordered    to    appear    in     Courtroom     lOA        of    the     Federal
17
                                                              Ana, California on September 23,
18

19
                                                                8/30/2021
20                                                              Date
21

22

23

24

25

26

27
') Q

                                                      13
Case 8:21-cr-00112-JLS Document 102 Filed 08/31/21 Page 13 of 15 Page ID #:445
     Case 8:21-cr-00112-JLS Document 102 Filed 08/31/21 Page 14 of 15 Page ID #:446




 1         I am ASSAF TZUR GORDON’s attorney.           I have carefully discussed

 2   every part of this stipulation and the continuance of the trial date

 3   with my client. I have fully informed my client of his/her Speedy Trial

 4   rights.   To my knowledge, my client understands those rights and agrees

 5   to waive them.      I believe that my client’s decision to give up the

 6   right to be brought to trial earlier than October 25, 2022 is an

 7   informed and voluntary one.

 8                                                   August 30, 2021
     Thomas H. Bienert, Jr                         Date
 9   John Littrell
10   Attorneys for Defendant
     ASSAF TZUR GORDON
11

12
           I have read this stipulation and have carefully discussed it with
13
     my attorney. I understand my Speedy Trial rights.           I voluntarily agree
14
     to the continuance of the trial date, and give up my right to be brought
15
     to trial earlier than October 25, 2022. I understand that I will be
16
     ordered to appear in Courtroom 10A of the Federal Courthouse, 411 W.
17
     4th Street, Santa Ana, California on September 23, 2022, at 11:30 a.m.
18

19
     ASSAF TZUR GORDON                             Date
                                                       8/30/21
20   Defendant

21

22

23

24

25

26

27

28
                                           14
Case 8:21-cr-00112-JLS Document 102 Filed 08/31/21 Page 15 of 15 Page ID #:447
